Title: To Thomas Jefferson from James Clarke, 2 April 1821
From: Clarke, James
To: Jefferson, Thomas


Venerable Friend—
Bellnemus
April 2d 1821
Through some neglect in the post offices your letters of the 19 Jany and 22d Feby both came to hand the first of last weak only—or I should sooner have had the pleasure of supplying the part lost from your OdometerI now send herewith, a case containing the rod with the wheels (from the same moulds) already fixed, and have directed it to the care of the postmaster in MiltonIf the rod should prove not to be precisely of the right length, your Smith with a little of your instructions can very easily adjust it—please Sir, accept the highest respect & esteem of Your Obedt and huml ServtJames Clarke